                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-61698-BLOOM/Valle

AFILY8 GOVERNMENT SOLUTIONS LLC,
Jean Frantz Guillaume,

       Plaintiff,

v.

UNITED STATES GOVERNMENT,
Office of Hearings and Appeals, SBA,

      Defendant.
_____________________________________/

                     ORDER OF DISMISSAL WITHOUT PREJUDICE

       THIS CAUSE is before the Court upon Plaintiff’s Motion for Referral to Volunteer

Attorney Program, ECF No. [9], filed on July 25, 2019. As has become evident from the Court’s

review of the record, Jean Frantz Guillaume is attempting to assert the claims in this case on behalf

of Afily8 Government Solutions, LLC (“Plaintiff”), an entity of which he is the CEO and agent.

The Court previously entered an Order Providing Instructions to Pro Se Litigant, ECF No. [4], in

which the Court advised Plaintiff that, to the extent that the claims in the Complaint are asserted

on behalf of an entity, Plaintiff must retain counsel. Indeed, “[t]he rule is well established that a

corporation is an artificial entity that can act only through agents, cannot appear pro se, and must

be represented by counsel.” Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985)

(citations omitted). Furthermore, “[t]he general rule applies even where the person seeking to

represent the corporation is its president and major stockholder.” Id. As such, an individual may

not assert claims pro se on behalf of a corporation. See id.
                                                         Case No. 19-cv-61698-BLOOM/Valle


       Here, Plaintiff is not represented by counsel, and Mr. Guillaume may not assert corporate

claims on Plaintiff’s behalf. Accordingly, the Complaint, ECF No. [1], is DISMISSED

WITHOUT PREJUDICE, and any pending motions are DENIED AS MOOT. The Clerk of

Court is directed to REFUND Plaintiff’s filing fee, and to CLOSE this case.

       DONE AND ORDERED in Chambers at Miami, Florida, on July 29, 2019.




                                                   _________________________________
                                                   BETH BLOOM
                                                   UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record

Afily8 Government Solutions LLC
5371 NW 32nd Court
Margate, FL 33063
jfrantz@wesendfast.com




                                               2
